Title: To George Washington from Pieter Johan van Berckel, 21 April 1789
From: Van Berckel, Pieter Johan
To: Washington, George



Sir
Newark [N.J.] 21 April 1789

I take the liberty to adress these few Lines to your Excellency in order to request that you will do me the honour of disposing of my house in New: Ark on your way to New York—The acceptance of this invitation will be the more agreable as it will furnish

me with an opportunity to congratulate and assure your Excellency, that nobody more Sincerely rejoices in the prospect of american gouvernment and prosperity being firmly established by your Excellency’s being chosen President of the united States, Then Sir Your Excellency’s most obedient humble Servant

P.J. Van Berckel

